Motion Granted; Affirmed and Memorandum Opinion filed February 21,
2013.




                                       In The

                      Fourteenth Court of Appeals

                               NO. 14-12-00433-CR

                  ROBERT HERNANDEZ RAMOS, Appellant
                                         V.

                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 212th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 10CR3693


                MEMORANDUM                        OPINION
        A jury convicted appellant of capital murder. On April 2, 2012, the trial
court sentenced appellant to life in prison without the possibility of parole. See
Tex. Penal Code § 12.31(a)(2). Appellant filed a timely notice of appeal.

        Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
sixty days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2